DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claim 1 now sets forth m in structure ii) based on a trimethylolpropane backbone has a value such that the polyol has a Brookfield Cone and Plate Viscosity of less than about 5 poise.  However, the instant specification does not provide support over this entire claimed viscosity range.  It is noted that original Claim 1 set forth this viscosity range only for the polyol having a structure i) based on a glycerol backbone but omitted numerical values for the polyol having a structure ii).  The original specification only appears to provide support for a polyol having structure ii) based on a trimethylolpropane backbone which has a first Brookfield Cone and Plate Viscosity of Brookfield viscosity of 3.7 to 4.2 Poise (see Paragraph 0035 of the PG-PUB of the instant application).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
There is a lack of antecedent basis for “the” aromatic polyester polyether polyol set forth in “c.” and “d.” in Claim 1, as well as in Claims 2 – 4 and 6.  For the purposes of further examination, Claim 1 will be interpreted as setting forth an aromatic polyester polyether polyol material in “b.”, thus providing antecedent basis for the aforementioned recitations later in the claims.

Terminal Disclaimer
The terminal disclaimer filed on February 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,479,859 and any patent granted on U.S. Application No. 16/593,386 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered.  The Office responds as follows:
(A) The amendments to the claims filed February 28, 2022 are sufficient to overcome all outstanding objections to the claims and all rejections under 35 U.S.C. 112(b), except for the first 112(b) rejection set forth.  With respect to this particular rejection, the Office indicated there is a lack of antecedent basis for “the” aromatic polyester polyether polyol set forth in “c.” and “d.” in Claim 1, as well as in Claims 2 – 4 and 6.  In response, applicant amended Claims 1 – 4 and 6 to recite an aromatic polyester polyether polyol material. 
However, it is respectfully submitted that Claim 1 does not initially set forth an aromatic polyester polyether polyol or aromatic polyester polyether polyol material.  In line 3 of Claim 1, an aromatic polyurethane polyether polyol is set forth.  Thus, the present amendments to Claim 1 do not overcome the antecedent basis issue raised in the rejection under 35 U.S.C. 112(b).
Additionally, applicant is advised that, if line 3 of Claim 1 is amended to recite an aromatic polyester polyether polyol in b), a new issue under 35 U.S.C. 112(b) would likely arise.  Specifically, the polyol material described in structures i) and ii) is not necessarily a polyester.  Such a rejection could be preempted by requiring at least one of n1, n2, and n3 in each of structures i) and ii) does not correspond to hydroxyl.
(B) Applicant’s statement on page 9 of the remarks filed February 28, 2022 is sufficient to overcome the rejection under 35 U.S.C. 102(a)(2) over U.S. Patent No. 10,479,859.  The rejection has consequently been withdrawn.
(C) The terminal disclaimer filed on February 28, 2022 has obviated the outstanding obviousness-type double patenting rejections over U.S. Patent No. 10,479,859 and U.S. Application No. 16/593,386.  These rejections have consequently been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764